EXHIBIT 10.02

COVENANT NOT TO COMPETE

        THIS AGREEMENT made this 18th day of April, 2006, by and among, Western
Medical, Ltd., a New Jersey corporation, with its principal place of business
located at 64 North Summit Street, Tenafly, New Jersey 07670 (“Seller”); and
Brian T. Fuhrmann, an individual, with offices located at 64 North Summit
Street, Tenafly, New Jersey 07670, Christopher Fuhrmann, an individual, with
offices located at 64 North Summit Street, Tenafly, New Jersey 07670, and David
T. Fuhrmann, an individual, with offices located at 64 North Summit Street,
Tenafly, New Jersey 07670, all of whom are the individual Officers and Directors
of Seller; and Derma Sciences, Inc., a corporation of the Commonwealth of
Pennsylvania, with its principal place of business located at 214 Carnegie
Center, Suite 100, Princeton, New Jersey 08540 (“Buyer”).

        WHEREAS, pursuant to an Asset Purchase Agreement dated as of January 26,
2006 by and between the Seller and the Buyer, the Buyer is purchasing from the
Seller certain of Seller’s Assets, as more particularly described in said Asset
Purchase Agreement; and

        WHEREAS, as part of the consideration for the transaction
above-referenced, and as more particularly described in the Asset Purchase
Agreement, Seller has agreed to deliver to Buyer a five (5) year Covenant Not to
Compete duly executed by Seller and by Seller’s Directors and Officers, pursuant
to Article 2.2.2 and Article 5.2 of said Asset Purchase Agreement.

        NOW, THEREFORE, in order to protect the purchase of the Seller’s
specific assets acquired by the Buyer, it is agreed, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
all parties, as follows:

 

--------------------------------------------------------------------------------


        1.    Non-Competition. Seller, Western Medical, Ltd., its Directors and
Officers, Brian T. Fuhrmann, Christopher Fuhrmann and David T. Fuhrmann, will
not, individually or collectively, anywhere in the world, for a period of five
(5) years, engage in the business of manufacturing and/or selling traditional
wound care products, more specifically described as tubular compression,
retention and protective dressings and Unna Boots.

        This Covenant Not to Compete shall not extend to any other activities of
the Seller, its Officers and Directors, which are not specifically proscribed
herein.

        This Covenant Not to Compete shall also not extend to any and all
activities of Seller’s affiliate, Glenwood, LLC, with the exception of the
following: After the Closing Date, Seller’s affiliate, Glenwood, LLC, shall not
engage in the business of manufacturing and/or selling traditional wound care
products, more specifically described as tubular compression, retention and
protective dressings and Unna Boots.

        Notwithstanding this prohibition, after the Closing Date, Glenwood, LLC
may continue to sell the aforementioned products to the following pharmaceutical
wholesalers: McKesson; Cardinal; Morris Dickson; Kinray; HD Smith; DIK Drug; D&K
Healthcare; Frank Kerr; McQuery; Rockchester Drug; Smith Drug; and Value Drug.
However, Glenwood, LLC shall not, after the Closing Date, provide or sell any of
the products covered by the Asset Purchase Agreement to medical/surgical
distributors.

        Prior to the Closing Date, Seller shall assign to Buyer, in writing, a
contract between Seller and Glenwood, LLC, whereby, for prices established
between Glenwood, LLC and Seller (with the concurrence of Buyer), Glenwood, LLC
agrees to purchase all of its traditional wound care product needs from Seller.
Said contract shall provide that Glenwood, LLC may sell the aforementioned
products only to such pharmaceutical

2

--------------------------------------------------------------------------------


wholesalers, other than the pharmaceutical wholesalers enumerated above, as
shall be agreed to between Glenwood, LLC and Seller (with the concurrence of
Buyer), in writing.

        This Covenant Not to Compete shall also not extend to any of the
activities of Seller’s affiliate, Comprehensive Marketing Solutions, LLC
(“CMS”), its Officers and Directors, regardless of where such activities are
conducted, except that CMS, its Officers and Directors, will not, individually
or collectively, anywhere in the world, for a period of five (5) years, directly
or indirectly, engage in the business of manufacturing and/or selling
traditional wound care products, more specifically described as tubular
compression, retention and protective dressings and Unna Boots. Buyer and CMS
shall enter into an agreement, prior to the Closing Date, which will further
define their relationship after the Closing Date, and which shall involve the
providing of services, for good and valuable consideration, by CMS to Buyer, for
a period of time to be agreed upon between Buyer and CMS.

        2.    Remedies. Seller, its Directors and Officers, Brian T. Fuhrmann,
Christopher Fuhrmann and David T. Fuhrmann, acknowledge and agree that a breach
of this Agreement will be deemed to threaten immediate and substantial
irreparable harm to Buyer. Accordingly, Seller, Brian T. Fuhrmann, Christopher
Fuhrmann and David T. Fuhrmann, agree that in the event of a threatened or
actual breach of this Agreement, Buyer shall have the right to obtain immediate
injunctive relief enjoining Seller, its Directors and Officers, Brian T.
Fuhrmann, Christopher Fuhrmann and David T. Fuhrmann, together with
its/their/his affiliates, from any further breach.

        Seller, Brian T. Fuhrmann, Christopher Fuhrmann and David T. Fuhrmann,
consent and agree that in addition to injunctive or other equitable relief,
monetary damages shall also be available to Buyer to enforce the covenants set
forth in this Agreement, and any such relief shall be without the necessity of
posting a bond, cash or otherwise.

3

--------------------------------------------------------------------------------


        3.    Interpretation and Construction. The headings of the articles and
sections of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part hereof. In the event that any provision of this
Agreement shall finally be determined to be unlawful, such provision shall be
deemed to be severed from this Agreement, but every other provision of this
Agreement shall remain in full force and effect. The parties acknowledge,
understand and agree that if any restriction contained in this Covenant Not to
Compete is held by any Court to be unenforceable or unreasonable, a lesser
restriction shall be enforced in its place, and the remaining restrictions
contained herein shall be enforced independently of each other. The language of
all parts of this Agreement is the language of all parties hereto and shall in
all cases be construed according to its fair meaning and not for or against any
of the parties.

        4.    Governing Law and Jurisdiction. This Agreement shall be enforced,
governed and construed in accordance with the laws of the State of New Jersey.
The parties consent to the exclusive jurisdiction of the Courts of the State of
New Jersey, or any federal Court located in Newark, New Jersey, for the
resolution of any and all disputes arising hereunder.

        5.    Complete Agreement; Amendment. This Agreement sets forth the
entire understanding of the parties hereto and supersedes all other agreements,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by an officer, employee or representative of any party.

    6.        Waiver. The failure of any party at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
right to enforce that provision or any other provision hereof at any time
thereafter, except as specifically limited herein.

       7.     Survival. The provisions of this Covenant Not to Compete shall
survive closing of title to the assets specifically conveyed by Seller to Buyer,
as more particularly described in the Asset Purchase Agreement between Seller
and Buyer dated as of January 26, 2006.

4

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of this 18th day of April, 2006.

ATTEST:
 
    DERMA SCIENCES, INC.
 
        By     Raymond C. Hedger, Jr., Secretary
 
      Edward J. Quilty, President and
Chief Executive Officer
 
    ATTEST:
 
    WESTERN MEDICAL, LTD.
 
        By     Brian T. Fuhrmann, Secretary
 
      Christopher Fuhrman, President
 
    WITNESS
 
     
 
        By      
 
      Brian T. Fuhrmann, Individually
 
    WITNESS
 
     
 
             
 
      Christopher Fuhrmann, Individually
 
    WITNESS
 
     
 
             
 
      David T. Fuhrmann, Individually
 
   
